DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Formula IIIb1a for CCR1 antagonist and species pembrolizumab for PD-1 inhibitor in the reply filed on 11/21/22 is acknowledged. 
Claims 1, 4-8, 10-20, 22-23, 25-26, 28-29 and 31-32 are pending.
Claims 6-7 are withdrawn from consideration as being drawn to non-elected species.
Claims 1, 4-5, 8, 10-20, 22-23, 25-26, 28-29 and 31-32, as they read on the elected species are currently under consideration.

Information Disclosure Statement
The information disclosure statement filed 6/4/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  All reference have been considered except for the one that has been crossed off.  An initialed copy of the PTO-1449 is enclosed.
The IDS filed 11/21/22 has been considered and an initialed copy of the PTO-1449 is enclosed.

Claim Objections
 Claims 1, 4-5, 8, 10-20, 22-23, 25-26, 28-29 and 31-32 are objected to because of the following informalities:  they contain non-elected species
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8, 10-20, 22-23, 25-26, 28-29 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  A generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
For a claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant, identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus (see Official Gazette 1241 OG 174, January 30, 2001).  
The claims are directed to methods of treating a solid tumor in a subject by administering a CCR1 chemokine receptor antagonist and a PD-1 inhibitor, wherein the PD-1 inhibitor can be a biosimilar, bioequivalent or biobetter (para. 206+).  The dependent claims limit the CCR1 chemokine receptor antagonist to Formula IIIb1a and, specifically, to the compounds 3.001 and 3.002 in claims 5, 22 and 28.   However, the independent claims encompass structures that are claimed solely in terms of the desired functions:  antagonizing CCR1.  With respect to PD-1 inhibitors, applicant has provided sufficient disclosure in the specification (para. 71-72 and 194-204) for a variety of PD-1 inhibitors, such as peptides, small molecules and antibodies.  However, there is insufficient disclosure for PD-1 inhibitors which are biosimilars, bioequivalents or biobetters.  Thus, this rejection pertains to CCR1 chemokine receptor antagonists and PD-1 inhibitors which are biosimilars, bioequivalents or biobetters.  
In the instant case, the claims recite a large and structurally varied genus of " CCR1 chemokine receptor antagonists” and a large and structurally varied genus of “PD-1 inhibitors which are biosimilars, bioequivalents or biobetters”, each of which are defined solely in terms of the desired function.  Any of a plethora of structures that possess the desired function are encompassed by the claims.  The specification describes CCR1 chemokine receptor antagonists as Formulas I-V (para. 114-193).  All of these formulas are small molecules and do not represent the broad genus of CCR1 chemokine receptor antagonists.  The specification does not describe any specific PD-1 inhibitors which are biosimilars, bioequivalents or biobetters.  
In summary, the specification fails to describe at least a substantial number of inhibitors/antagonists within the genera of “inhibitors” and “antagonists” claimed and furthermore fails to describe a representative number of inhibitors/antagonists encompassed by the claims.  Moreover, the specification does not describe a correlation between any particular identifying (i.e., substantial) structural feature that describes the presupposed representative species and is shared by at least most of the other members of the genus, and any one particular identifying, shared, functional feature that may be attributed to the presence of the structural feature.  In an unpredictable art, as here, the disclosure of only one or a few closely related species does not provide the skilled artisan with a representative number of species sufficient to show applicants were in possession of the claimed genus.  For these reasons, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

	



Claims 1, 4-5, 8, 10-20, 22-23, 25-26, 28-29 and 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having a solid tumor which expresses PD-1 using the combination of CCR1 antagonists and PD-1 inhibitor, does not reasonably provide enablement for methods of treating a subject having a solid tumor which does NOT expresses PD-1 using the combination of CCR1 antagonists and PD-1 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Applicant claims and discloses methods of treating a subject having a solid tumor using the combination of CCR1 antagonists and PD-1 inhibitor.  While there is sufficient evidence to show enablement of treatment of solid tumors which express PD-1, there is no evidence to enable the treatment of cancers which do not express PD-1. 
It is generally accepted that an antibody must bind its antigen to mediate an effect.  Further, for those antibodies that mediate their effect by cytotoxic mechanisms, the art recognized that the antibody must still attach to the tumor cell by binding its antigen and only then does the Fc domain trigger the immune-mediated effect.  For example, Strome et al., The Oncologist, 2007; 12:1084-95 notes that “[i]n ADCC [antibody-dependent cellular cytotoxicity], an IgG antibody first binds via its antigen-binding site to its target on tumor cells, and then the Fc portion is recognized by specific Fc gamma receptors (FcR) on effector cells.”  Strome, p. 1087 “ADCC”.  
The importance of high levels of antigen expression in obtaining responsiveness to antibody therapy is underscored by clinical studies in breast cancer.  By 2006, the skilled artisan understood that only those patients with tumors overexpressing the HER2 receptor were good candidates for treatment with an anti-HER2 receptor antibody.  For example, Brand et al., Anticancer Res. 2006; 26:463-70, note that "HER2 overexpression is predictive of the effectiveness of treatment by the monoclonal antibody Herceptin® (trastuzumab), which specifically targets the HER2 receptor.”  Brand, p. 466, first paragraph.    
Thus, in view of the lack of examples which show treatment of cancers which do not express PD-1 and in view of the state of the art, it is the Examiner’s position that one of skill in the art would require undue experimentation to make and/or use the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 8, 10-17, 19-20, 22-23, 25-26, 28-29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 2014/0171420 in view of Grogan et al US 2015/0216970 (priority to 7/16/13) and Wong et al US 2015/0344544 (priority to 5/28/14).  
Chen et al disclose the treatments of CCR1 mediated diseases, such as cancer, using CCR1 receptor antagonists wherein the antagonists are applicant’s compounds (see para. 37-57 and entire reference).  Specifically, the compound in para. 186, 253 (Ex. 40) and Table 2 of the reference discloses applicant’s first compound in claim 5 and para. 54 of the reference discloses applicant’s second compound in claim 5.  The antagonists are used in pharmaceutical compositions (para. 59+) and can be used for the treatment of cancers, such as multiple myeloma (para. 89), lymphoma and lung (para 316) and renal cell carcinoma (reads on kidney) (para 322).  Furthermore, the antagonists can be combined with other therapeutic agents wherein the other agents can be antibodies and can be administered orally or intravenously (para. 93 and 99).  Para. 316+ and 322 show a model for the treatment of cancer.  In para. 92-93 the reference discloses sequential, simultaneous or separate administration and the administration of the CCR1 antagonist when used in combination with a second agent.  The subject can be human (para. 83).  
The only difference between the instant invention and the reference is the combination with pembrolizumab, its administration intravenously and the formation of a kit.
Grogan et al discloses the use of anti-PD-1 antibodies, such as lambrolizumab (aka pembrolizumab), for the treatment of cancers, such as multiple myeloma, renal, lung and lymphoma (summary, para 55, 61, 95, 108, 209, 270 and entire reference).  The reference also discloses the formation of kits using the components (antibodies and other therapeutics) and instructions for use (para 63-76). Para. 37 discloses that the subject can be human.
Wong et al discloses that antibodies such as pembrolizumab can be administered intravenously (para 124, 221 and entire reference).
Thus, since Chen et al disclose that CCR1 receptor antagonists (antagonists include applicant’s antagonists) are used in the treatment of cancers, such as multiple myeloma, renal cancer, lung cancer and lymphoma, and that the antagonists can be used in combination with other therapeutic agents, such as antibodies, and since Grogan et al discloses that anti-PD-1 antibodies such as lambrolizumab are also used in the treatment of multiple myeloma, renal cancer, lung cancer and lymphoma, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CCR1 antagonists of Chen et al with the anti-PD-1 antibodies of Grogan et al for the treatment of multiple myeloma, renal cancer, lung cancer and lymphoma.  Since lambrolizumab (aka pembrolizumab) is a known anti-PD-1 antibody, the use of the antibody in combination with the CCR1 antagonists of Chen et al would also have been obvious. The formation of a kit using the components is obvious in view of Grogan et al, since the reference discloses the formation of a kit using the antibodies and therapeutics wherein the kit comprises instructions for use.  The order of administration is obvious in view of Chen et al which discloses the sequential, simultaneous or separate administration of the compounds.  The intravenous administration of the antibody is obvious in view of Wong et al.
 Since the CCR1 antagonists and the anti-PD-1 antibodies are each individually taught in the art, it logically flows to combine those two compositions used for the same purpose to form a third composition to be used for the very same purpose.
“It is prima facie obvious to combine two compositions each of which is taught by the

prior art to be useful for the same purpose, in order to form a third composition to be

used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   The combination is also supported by Chen et al, which discloses the combination at the CCR1 antagonists with antibodies.

Not prior art
	Jung et al (reference cited on 11/21/22 IDS) is not prior art because CCX9588 does not read on applicant’s Formula IIIb1a.  See Table 2 in Gilchrist et al, Frontiers in Endocrinology vol. 13 16 pages (3/2/2022) for structure of CCX9588.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643